Exhibit 10.26AC

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

THIRTY-THIRD AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Thirty-third Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

1.

Customer desires to receive and CSG agrees to provide ongoing maintenance and
support to Customer in support of the ACP integration to Customer’s telephone
number inventory system.  Therefore, upon execution of this Amendment, the
following changes are hereby made to the Agreement:

 

 

a)

Schedule F, shall be amended to add a new subsection “d,” “Telephone Number
Inventory Service,” to “Fees,” Section 1, "CSG Services," subsection I,
“Processing,” subsection A., “Video High Speed Data and Residential Voice
Services,” subsection iv), “Ancillary Services for Video, High Speed Data, and
Residential Voice Services,” as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

d.      Integrated Telephone Number Inventory (Note 1)

 

 

1.Development and Implementation (Note 2)

[*** *******]

[*****]

2.Maintenance and Support Services (Note 3)

[*******]

$[*********]

Note 1: Maintenance and support of Integrated Telephone Number Inventory is
available for both residential and commercial voice services.

Note 2: Development and implementation of the integration and associated fees
shall be mutually agreed upon and documented in those certain Statements of Work
entitled, respectively, “Integration with Telephone Number Inventory Management
System Requirements Gathering and Design” and “Integration with Telephone Number
Inventory Management System Develop and Deploy” (CSG document numbers 4130424
and 4130432) to be executed by CSG and Customer.

Note 3: Maintenance and Support Services will commence following deployment of
the integration to Customer’s Telephone Number Inventory and will include server
capacity, operational support, and, following deployment, up to [*****] ([*])
[***** ** ******* *******] for minor changes to Telephone Number Inventory
Service.  In the event Customer does not use the [*****] ([*]) [*****] made
available for Support Services in a given [*****], such hours may not be carried
over to a subsequent [*****] and Customer shall not be entitled to a refund of
Maintenance and Support Services fees.  Maintenance and Support Services will
continue until such time Customer terminates use of the Telephone Number
Inventory Service. Should customer choose to terminate Telephone Number
Inventory Service, Customer will provide CSG with no less than [*** *******
******] ([***]) [*****] prior notice of such discontinuance.

 

 

--------------------------------------------------------------------------------

Exhibit 10.26AC

 

[SIGNATURE PAGE FOLLOWS]

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Amendment Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title: Mike Ciszek

 

Title:  Gregory L. Cannon

 

Name:  SVP - Billing Strategy and Operation

 

Name:  SVP, Secretary & General Counsel

 

Date: 8/29/19

 

Date:  8/29/19

 

 